Citation Nr: 1806496	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-26 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and April 2014 rating decisions issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2016, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Thereafter, he testified before the undersigned at a Board videoconference hearing in June 2017.  Transcripts of the hearings are of record.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his bilateral hearing loss disability is due to noise exposure during active service.

2.  Resolving all doubt in favor of the Veteran, his tinnitus is due to noise exposure during active service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.


Applicable Laws

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss and tinnitus, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016); Fountain v. McDonald, 27 Vet.App. 258 (2017) (holding that section 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may be established on a secondary basis under 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran asserts that service connection for bilateral hearing loss and tinnitus is warranted.  He contends that the conditions are due to noise exposure during active service.  

Service treatment records show that at his December 1965 military enlistment medical examination, clinical evaluation of the ears was normal.  Audiogram testing conducted at that time showed pure tone thresholds, in decibels as follows:   




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15

35
LEFT
0
0
0

35

As the enlistment examination was conducted prior to January 1, 1967, the Board assumes that the results were reported in American Standards Association (ASA) units.  In September 1975, the regulatory standard for evaluating hearing loss was changed adopting International Organization Standardization (ISO) and American National Standards Institute (ANSI) units.  VA practice is to convert the ASA units to ISO-ANSI units.  Thus, the December 1965 audiometric testing results, originally recorded using ASA standards, have been converted to ISO-ASNI standards by adding between 5 and 15 decibels to the recorded data as follow:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25

40
LEFT
15
15
10

40

At the December 1968 military separation examination, the Veteran's ears were again examined and determined to be normal.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

As the separation examination was conducted after January 1, 1967, the Board assumes that the results were reported in ISO-ANSI units.  A whisper test was also performed which demonstrated normal hearing bilaterally (15/15).  In the accompanying report of medical history, the Veteran endorsed a history of ear, nose, or throat trouble but the examiner did not provide further detail.  

A review of the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) demonstrates that his military occupational specialty was field wireman.  His decorations and awards included the rifle sharpshooter badge.  

A March 2010 private treatment record shows that the Veteran sought treatment for sensorineural hearing loss and tinnitus.  It was noted that his hearing loss had been present for the last 2 years and had worsened.  It was documented that the Veteran had a positive history of acoustic trauma in the military.  

The Veteran underwent a VA examination in April 2011.  At that time, the Veteran reported that the onset of his tinnitus was during military service.  Audiometric testing conducted in connection with that examination showed pure tone thresholds, in decibels, as follows:



 Hz   



500
1000
2000
3000
4000
RIGHT
5
5
35
50
65
LEFT
5
5
40
55
60

Speech recognition was 100 percent for the right ear and 96 percent for the left ear.  Bilateral sensorineural hearing loss and tinnitus were diagnosed.  The examiner opined that the cited evidence did not show findings related to hearing loss or tinnitus.  Therefore, bilateral hearing loss and tinnitus are less likely as not related to noise exposure during military service.  

In a June 2012 private medical opinion, a physician noted that evaluation of the Veteran revealed that he had mild to severe sensorineural hearing loss in both ears.  The physician indicated that the Veteran was exposed to excessive noise levels without the benefit of appropriate hearing protection from combat noise while serving in Vietnam.  He reported that tinnitus is common with hearing loss, although tinnitus may be present when hearing threshold levels are normal.  The physician noted that the Veteran's service treatment records had documentation of a mild high frequency hearing loss at entrance into military service.  He concluded that based on examination, interview of the Veteran regarding noise exposure during military service, and review of service treatment records, it is at least as likely as not that the Veteran's hearing loss and tinnitus were caused by or contributed to by noise exposure experienced during military service.  

In testimony provided during the DRO hearing and the Board videoconference hearing, the Veteran described that he experienced significant noise exposure from mortars, grenades, and landmines while stationed in Vietnam.  

Analysis

After a review of the evidence, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  

First, the evidence shows current bilateral hearing loss and tinnitus.  In this regard, the Veteran was diagnosed with a bilateral sensorineural hearing loss disability and tinnitus during August 2010 VA examination.  

Next, the evidence shows in-service noise exposure.  As detailed above, the Veteran's decorations include the rifle expert badge.  The Veteran has also reported noise exposure during service in Vietnam.  The Board finds his statements credible.  Accordingly, in-service noise exposure is established.  

Having established a current disability and conceded in-service noise exposure, the question for consideration is whether the Veteran's bilateral hearing loss and tinnitus are related to such in-service exposure.

The Board has carefully considered the medical opinions discussed above and finds that the evidence is at least in equipoise.  In this regard, the August 2010 VA examiner determined that the Veteran's bilateral hearing loss and tinnitus were not related to military service.  Comparatively, the June 2012 private physician attributed the Veteran's claimed conditions to in-service noise exposure. 

As noted above, under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  The evidence is in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to military service.  Under these circumstances, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C. § 5107(b).






ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran asserts that service connection for PTSD is warranted.  Specifically, he contends that the condition is due to service in Vietnam.

The Veteran underwent a VA examination in April 2014 at which time it was determined that the Veteran did not have a diagnosed psychiatric disability.  Subsequent medical records, however, provide a diagnosis of PTSD although these records do not contain an etiological opinion.  In light of the foregoing, the Board finds that an additional VA examination must be provided and a medical opinion must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his PTSD.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

The examiner should identify all psychiatric disabilities diagnosed since August 2012 that meet the criteria for a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders, 5th edition (DSM 5).

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based. 

For any diagnosed psychiatric disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's psychiatric disability was incurred in service or is otherwise causally related to his active service or any incident therein?

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the AOJ must provide the Veteran and his representative with a supplemental statement of the case and afford them an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


